Hill, J.
The motion for new trial contains the general grounds only. No error of law is alleged to have been committed on the trial of the case. After reviewing the evidence, it is held that the same is sufficient to support the verdict; and the court did not err in overruling the motion for new trial for' any reason assigned.

Judgment affirmed.


All the Justices concur, except Beck, P. J., absent for providential cause.

R. L. Maynard and W W. Dykes, for plaintiffs.
James A. Fort, for defendants.